Citation Nr: 1724938	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO. 06-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a gastric disability, including gastroesophageal reflux disease (GERD), diverticulitis, gastritis, gastropathy and Barrett's esophagitis, to include as a result of exposure to ionizing radiation.

2. Entitlement to service connection for a colon disability, including tubular adenoma and diverticulosis, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954. His death certificate indicates that he died in April 2014. The Appellant claims to be the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2015, the Board remanded the Veteran's claims for additional development. His claims have since returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's gastric disability, including gastroesophageal reflux disease (GERD), diverticulitis, gastritis, gastropathy and Barrett's esophagitis, is not related to service.

2. The Veteran's colon disability, including tubular adenoma and diverticulosis, to include as a result of exposure to ionizing radiation, is not related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a gastric disability, including gastroesophageal reflux disease (GERD), diverticulitis, gastritis, gastropathy and Barrett's esophagitis, are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.311 (2016).

2. The criteria for service connection for a colon disability, including tubular adenoma and diverticulosis, are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in September 2015, the Board remanded the disability service connection issues to the AOJ for additional development. The Board received a VA medical opinion. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).


III. Ionizing Radiation Exposure

VA regulation provides for service connection for radiation exposed veterans on three different legal bases. The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d). The second is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease as provided in 38 C.F.R. § 3.311. A veteran is also entitled to service connection if he can establish that a disability warrants service connection on a direct-incurrence basis. Combee v. Brown, 34 F.3d 1039 (1993).

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity. "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device. 38 C.F.R. § 3.309(d)(3)(ii).

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation. Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes colon cancer and prostate cancer.

Notwithstanding the above, the United States Court of Appeals for Veterans Claims (Court) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee, 34 F.3d at 1043.

IV. Gastric and Colon Disabilities

The Appellant has claimed that the Veteran's gastric and colon disabilities are the result of his exposure to ionizing radiation while stationed on Eniwetok Atoll in the Marshall Islands. Even though these claims are related to ionizing radiation, the Board must also consider a direct causation theory of service connection. See Davis, 10 Vet. App. 209, 211; Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

The Veteran's personnel records show that he served on Eniwetok Atoll in the Marshall Islands from March 1953 through March 18, 1954. VA regulations show the official operational period of the atmospheric detonation (underwater nuclear detonation) of Operation Castle included the period from March 1, 1954 through May 31, 1954. See 38 C.F.R. § 3.309(d)(v)(J). Thus, there is evidence supporting the Veteran's participation in a radiation-risk activity.

However, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the award of service connection for gastric and colon disabilities, which were variously diagnosed, to include as a result of exposure to ionizing radiation.  

The Veteran's service medical records do not show the diagnosis of any chronic gastric or colon pathology while on active duty. There is also no evidence of a gastric or colon pathology subject to the provisions of 38 C.F.R. § 3.309(a) being manifest to a compensable degree within one year of the Veteran's release from active duty.

Medical records from Garfield Family Practice dated from February 1999 through October 2005 showed complaints treatment and diagnoses of gastroesophageal reflux, diverticulosis and Barrett's esophagitis.

A February 1999 treatment note from the Garfield Family Practice indicates the veteran has a family history of colon cancer.

A January 2006 private medical record from the Garfield Family Practice stated that the Veteran has a history of gastroesophageal reflux, diverticulosis and Barrett's esophagitis. The doctor stated that he did not believe the Veteran's gastroesophageal reflux or diverticulosis is a result of his exposure to ionizing radiation. The doctor also stated that the finding of Barrett's esophagitis is a precancerous condition and its presence may have been contributed to by his exposure to the ionizing radiation. The doctor stated that diagnosis can be seen as a result of gastroesophageal reflux by itself, but it's uncommon.

The Board finds that the January 2006 opinion is of low probative value as it does not include a rationale for the opinion that Barrett's esophagitis may have been contributed to by the Veteran's exposure to the ionizing radiation. Additionally, the doctor stated that the Veteran's disability "can be" seen as a result of gastroesophageal reflux, which is speculative language. The use of speculative language "can be" reduces the probative weight of the examiner's findings. See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A March 2010 VA medical opinion stated that the Veteran's gastric disorders had no relation to the Veteran's time in service or to radiation exposure. The examiner explained that the Veteran's diseases are not uncommon in the field of gastroenterology, and are not related to irradiation. Instead, the examiner stated they are related to acid exposure in the esophagus.
The Board finds that the March 2010 VA opinion is of probative value as the examiner discusses the current field of gastroenterology in relation to the Veteran's disabilities.

A December 2010 VA medical opinion stated that it is at least as likely as not that irradiation may have played a role in the Veteran's colon disability. Regarding the Veteran's gastric disorders, the examiner opined that there was no relation of these disorders to the Veteran's time in service. The examiner noted that there is one study showing an association between radiation treatment for prostate cancer and an increased risk of cancer, therefore the examiner could not exclude that his irradiation has played a role in the environmental factors for his colonic disease.

The Board finds that the December 2010 VA opinion regarding the Veteran's colon disability is of low probative value as it does not include a rationale for how treatment for prostate cancer and its association with an increased risk of cancer is related to the Veteran's diagnosed colon disability, as the Veteran does not have a diagnosis of colon cancer.

In this case, the April 2011 VA examiner opined that, with respect to the Veteran's tubular adenoma of the ascending colon, given enough time, there is the potential for the polyp to progress to cancer, and that "irradiation has played a role in the environmental factors for colonic disease." However, the examiner stated that the Veteran did not have any evidence of malignancy or cancer at the time of the exam. The record does not reflect any evidence of a diagnosis of colon cancer before his death. The examiner stated that he could not give an opinion that the Veteran's tubular adenoma is attributable to the ionizing radiation exposure in the military service without mere speculation.

The Board finds that the April 2011 VA opinion is of low probative value as the examiner was unable to attribute the Veteran's tubular adenoma is attributable to the ionizing radiation exposure in the military service without mere speculation. He also did not explain why his opinion would be mere speculation.

In September 2016, a VA examiner reviewed the April 2011 VA examination as well as the Veteran's private and VA treatment records and opined that the Veteran's GERD and other digestive tract disorders (gastritis, astropathy and diverticulosis) are less likely than not a radiogenic disease, or attributable to ionizing radiation exposure during active service. The examiner stated that as per recent UpToDate medical search, radiation exposure is not an etiological risk factor for GERD, gastritis, gastropathy and diverticulosis. The examiner also opined that the Veteran's GERD and other digestive tract disorder (gastritis, gastropathy and diverticulosis) are less likely than not related to his active service including as due to ionizing radiation exposure. The examiner explained that there are no medical documents pertaining to "GERD, gastritis, gastropathy and diverticulosis" in active service, on separation examination or during his immediate post discharge civilian life.

The VA examiner also opined that the Veteran's colon disability, (tubular adenoma and diverticulosis) is less likely than not related to the ionizing radiation exposure during active service. The examiner wrote that as per recent UpToDate medical search, radiation exposure is not an etiological or risk factor for tubular adenoma and diverticulosis. The examiner also opined that the Veteran's colon disorder (tubular adenoma and diverticulosis) is less likely than not related to his active service other than as due to ionizing radiation exposure. The examiner stated that there are no medical documents pertaining to "tubular adenoma and diverticulosis" in active service, separation examination or during Veteran's immediate post discharge civilian life.

The Board finds that the September 2016 VA opinion is of high probative value because of the detailed rationale, reliance on current medical research, and its thorough discussion of the possible relation of the Veteran's disabilities to service.

The Appellant claims that the Veteran's gastric and colon disabilities are due his exposure to ionizing radiation in service. Such claimed disabilities are not diseases subject to presumptive service connection under 38 C.F.R. § 3.309(d) and are not radiogenic diseases under 38 C.F.R. § 3.311. However, while colon cancer is a disease subject to presumptive service connection, and some examiners opined that the Veteran's symptoms were pre-cancerous, there is no evidence that the Veteran was diagnosed with colon cancer before his death. Accordingly, the Veteran is not entitled to a presumption of service connection for gastroesophageal reflux disease (GERD), gastric diverticulosis, gastritis, gastropathy, Barrett's esophagitis, tubular adenoma or colonic diverticulosis.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis. See Combee, 34 F.3d 1039, 1043-1044.

Regarding the theory of direct service connection, the Board finds that the Veteran had current diagnoses of gastric and colon disabilities at the time of his death, but does not find that they were related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury, disease, or event to which gastric and colon disabilities could be related. Service treatment records reflect no injury or disease related to the gastric or colon disabilities.

Although the Appellant claims that the Veteran's gastric and colon disabilities are related to the Veteran's service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, gastric and colon disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's gastric and colon disabilities is not a simple question that can be determined based on mere personal observation by a lay person, the Appellant's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

In deciding this appeal, the Board must weigh the evidence and in so doing, may accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated. Winsett v. West, 11 Vet. App. 420, 424-25 (1998). Further, the Board is not required to accord more weight to the opinion of a treating physician, see White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001), as the Court has explicitly "rejected the broad application of the 'treating physician rule' that gives the opinions of treating physicians greater weight in evaluating veterans' claims." Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 (1993)); see Guerrier v. Brown, 7 Vet. App. 467 (1993). While the Board is not free to ignore the opinion of a treating physician - or in this case, psychiatrist, neither is it required to accord it substantial weight. See generally Guerrieri, 4 Vet. App. at 471-73; Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Board has considered the Veteran's lay statements, private medical records, and VA records but finds the Veteran's the September 2016 VA medical opinion to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Appellant's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate. However, after an extensive review of the Veteran's service records, VA medical records, private medical records and lay statement there is no evidence of an in-service event, injury or disease in the Veteran's records to satisfy a finding of  entitlement to service connection for gastric or colon disabilities. See 38 C.F.R. § 3.102.

In sum, the Board concludes that the preponderance of the evidence of record is against the Appellant's claim for service connection for gastric and colon disabilities. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a gastric disability, including gastroesophageal reflux disease (GERD), diverticulitis, gastritis, gastropathy and Barrett's esophagitis, to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for a colon disability, including tubular adenoma and diverticulosis, to include as a result of exposure to ionizing radiation, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


